Citation Nr: 0102541	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  91-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a chronic, acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  

Service connection for a psychosis was denied by the Board of 
Veterans' Appeals (Board) in a March 1978 decision.  A claim 
for service connection for a psychiatric disorder was denied 
by the Board in March 1982, and service connection for PTSD 
was denied by a decision of the Board in April 1988.  The 
veteran subsequently submitted additional evidence and 
requested that his claim for service connection for a 
psychiatric disorder, to include PTSD, be reopened.  The 
current appeal arises from a February 1991 rating decision 
which denied the application to reopen on the grounds that 
new and material evidence had not been submitted.  

In November 1992, the Board issued a decision denying the 
veteran's application to reopen his claim.  The veteran 
appealed the November 1992 decision to the United States 
Court of Veterans Appeals (Court).  On November 9, 1993, the 
Court issued a memorandum decision which granted a motion to 
remand the case and vacated the Board's 1992 decision.  
Judgment in accordance with the Court's decision was entered 
on November 30, 1993.  The Court stated that the Board's 
November 1992 decision failed to identify adequately the 
newly submitted evidence and to provide adequate reasons or 
bases for its finding that the newly submitted evidence was 
cumulative.  In addition, the Court held that evidence 
contained in the record raised sufficient notice of pertinent 
records to trigger the Board's duty to assist, citing Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (evidence of record 
"raised enough notice of pertinent private medical records" 
even prior to making a determination whether new and material 
evidence has been presented to reopen previously and finally 
decided claims).  

In order to comply with directions contained in the Court's 
decision, the Board remanded the case to the RO in 
April 1994.  Thereafter, the case was returned to the Board 
and an opinion by an independent medical expert (IME) was 
sought.  Such an opinion was received in December 1996 and 
the veteran and his representative (Disabled American 
Veterans, at that time) were given an opportunity to present 
additional evidence and argument.  In January 1997, a 
response was received whereby the representative indicated 
that no further evidence or argument would be submitted.

By the Board's April 1994 remand, the issue of entitlement to 
a total disability rating based on individual unemployability 
was referred to the RO for further action.  That issue was 
addressed by the RO in a September 1995 rating decision, but 
was not thereafter developed for appellate review.

The Board also notes that the Court's November 1993 
memorandum decision indicated that additional development was 
necessary relative to the issue of entitlement to a permanent 
and total disability rating for pension purposes.  However, 
as the Board pointed out in its April 1994 and March 1997 
remands, the RO previously awarded the veteran non-service-
connected pension benefits, effective from June 1968.  

In March 1999, the Board issued a decision that determined 
that new and material evidence had been presented and 
reopened the veteran's claim.  The Board Remanded the case 
for the RO to consider the claim for service connection for a 
chronic, acquired psychiatric disorder, to include PTSD, on 
the basis of all of the evidence of record, both old and new.  
The Board noted that the RO's consideration should include an 
assessment of whether the claim is well grounded.  In July 
2000, the RO issued a supplemental statement of the case that 
found that the veteran's claim was not well grounded.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, especially 
considering the action taken by the RO in July 2000, a Remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a Remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



